NO
















 




 


NO. 12-09-00245-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
PINEYWOODS COMMUNITY 
DEVELOPMENT FINANCIAL                       '     APPEAL
FROM THE 159TH
INSTITUTION AND PINEYWOODS
HOME TEAM AFFORDABLE
HOUSING, APPELLANTS
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
ENTERPRISE COMMUNITY
LOAN FUND, INC.,                                          '     ANGELINA
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER CURIAM
            Appellants
have filed a motion to dismiss this appeal.  In their motion, Appellants state
that they have reached a resolution of this dispute and no longer wish to
pursue the appeal.  Because Appellants have met the requirements of Texas Rule
of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed. 

Opinion delivered June 23, 2010.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)